DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/721,730 filed on December 19, 2019.  Currently claims 1-22 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 9 and 19 are objected to because of the following informalities:
Regarding claim 9, line 1 “ON” should be replaced with “on.”  There’s no reason to capitalize “on.”  
  Appropriate correction is required. Claim 19 should also be fixed in the same manner as claim 9.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the unique color" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 should have depended from claim 6, which would overcome this rejection.  Appropriate correction is required. 
	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected base claim, claim 7.
	The limitations in claims 7 and 8 would be allowable if this rejection is overcome.  
	Claims 17 and 18 should be fixed in the same manner as claims 7 and 8.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 11-15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0219169 A1 to Herwats (hereinafter “Herwats”).
	Regarding claims 1 and 11, Herwats discloses a method and a system to securely handle an owner and the owner’s item (see abstract) in a public space such as in airport (see paragraph 0001); and the owner’s identification information and item information is linked in the database (see paragraph 0014); and when the owner’s ID card is chip is activate (step 203 in figure 2) which can be interpreted as “handshake signal “ in claim 1, the owner is allowed to pick up the items belong to the owner.  An alarm may be generated if the items are picked up by an unauthorized person (see paragraphs 0058 and 0072).  
	Regarding claims 2 and 12, the owner’s information may be provided by the owner’s passport or other identification data (see paragraph 0021).
	Regarding claims 3 and 13, the item identification tag may be a RFID transponder (see paragraphs 0036, 0052, and thereafter).  
	Regrading claims 4 and 14, the owner receives the item related information via messages (see paragraphs 0040 and 0057).
	Regarding claims 5 and 15, in various situations, the authority can be alerted by generating alerts for security personnel (see paragraphs 0005, 0021, and 0058).
	Regarding claims 21 and 22, see the description for claim 1 and 11 above.  Herwats also discloses a registration terminal at the entrance of the secure/private area (see paragraph 0021) and a conveyer belt for luggage processing unit (see paragraph 0064).

Allowable Subject Matter
s 6, 9, 10, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
10.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method and a system for collecting and returning luggage at a public transportation system wherein an individual is allowed to pick the luggage upon receiving a handshake signal – which is an indications that the individual and the luggage are linked, and the luggage is assigned a unique color, and the color information may be transmitted to the owner’s phone, and the conveyer belt transporting the luggage may be illuminated with the assigned color.  Such a method and the system are neither disclosed nor suggested by the cited references.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 23, 2022